DETAILED ACTION
The amendment filed on 11/17/2021 has been entered and fully considered. Claim 16-18 are canceled. Claims 1, 12-15, 19-20 and 31-43 are pending. Claims 12-13 and 33-43 have been withdrawn from consideration. Claims 1, 14-15, 19-20 and 31-32 are considered on merits, of which claim 1 is amended.

Response to Amendment
In response to amendment, the examiner maintains rejection under 35 U.S.C. 112(b), establishes rejection under 35 U.S.C. 112(d), and new ground of rejection over the prior art provided in the IDS on 11/17/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 12-14, 19-20 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “binding agent attached to a functional element” without specifically defining the structure of the functional element, which renders the claim unclear and indefinite, since it is not apparent as to which structure of the functional group is recited in the claim. For examination purpose, examiner interprets that the functional element 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 depends on claim 1. Claim 1 recites “wherein the linker comprises [(CH2)2O]n, wherein n is 1-20”.  However, claim 20 recites structures having a linker that does not comprise [(CH2)2O]n, wherein n is 1-20. Thus, claim 20 fail to further limit the subject matter of the claim upon which it depends, or fail to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 14-15, 19-20 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (WO 2006/032926, IDS)(Hill) in view of Salmas et al. (Journal of Biomolecular Structure and Dynamics, 2018) (Salmas).
Regarding claim 1, Hill discloses a composition comprising a broad-spectrum G-protein coupled receptor (GPCR) binding agent (ligand) attached (through a linker) to a functional element (fluorophore) or solid surface (page 5, lines 22-26, page 7, line 6-18, 2)2O]n, wherein n is 1-20 (page 7, line 16-18, 29-32,  Fig. 1A/41), and wherein the broad-spectrum GPCR binding agent may exist as the cis isomer (Z), trans isomer (E), or a mixture of the two (inherently).
Stoddart does not specifically disclose the structures of the broad-spectrum G-protein coupled receptor (GPCR) binding agent as recited in claim 1.
Salmas reviews the known structures of the broad-spectrum G-protein coupled receptor (GPCR) binding agent as recited in the claim 1, such as Clozapine, Quetiapine, Risperidone and Olanzapine (Fig. 1, page 2669). At time before the filing it would have been obvious to one of ordinary skill in the art to select the broad-spectrum G-protein coupled receptor (GPCR) binding agent as taught by Salmas, because the selection is based on its known suitability for the intended use.
Regarding claim 14, Hill discloses that wherein the functional element is selected from a detectable element (fluorophore), an affinity element, and a capture element (page 7, line 2).
Regarding claim 15, Hill discloses that wherein the detectable element comprises a fluorophore (page 7, line 2), chromophore, radionuclide, electron opaque molecule, a MRI contrast agent, SPECT contrast agent, or mass tag.
Regarding claim 17, Hill discloses that wherein the broadspectrum GPCR binding agent is attached to the functional element or solid surface via a linker (page 7, lines 16-18).
Regarding claim 19, Hill discloses that wherein the linker is attached to the broad-spectrum GPCR binding agent and/or the functional element by an amide bond (page 7, line 15, Fig. 1A/41).
Regarding claim 20, as has been discussed regarding claim 1 above, Hill-Salmas fairly suggest the structures as recited in the instant claim.
Regarding claim 31, Hill discloses that wherein X is a fluorophore (page 7, line 2).
Regarding claim 32, it is conventional to label the probe with a non-natural abundance of one or more stable heavy isotopes.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/17/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797